Name: Commission Regulation (EC) NoÃ 1975/2005 of 2 December 2005 apportioning, for the 2005/06 marketing year, 5000 tonnes of short flax fibre and hemp fibre as national guaranteed quantities between Denmark, Greece, Ireland, Italy and Luxembourg
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  marketing;  leather and textile industries;  economic geography
 Date Published: nan

 3.12.2005 EN Official Journal of the European Union L 317/9 COMMISSION REGULATION (EC) No 1975/2005 of 2 December 2005 apportioning, for the 2005/06 marketing year, 5 000 tonnes of short flax fibre and hemp fibre as national guaranteed quantities between Denmark, Greece, Ireland, Italy and Luxembourg THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1673/2000 of 27 July 2000 on the common organisation of the markets in flax and hemp grown for fibre (1), and in particular Article 9 thereof, Whereas: (1) Article 8(1) of Commission Regulation (EC) No 245/2001 (2), which laid down detailed rules for the application of Regulation (EC) No 1673/2000, stipulates that the apportioning of 5 000 tonnes of short flax fibre and hemp fibre as national guaranteed quantities, as provided for in Article 3(2)(b) of Regulation (EC) No 1673/2000, must be effected before 16 November of the marketing year in progress. (2) To that end, Denmark and Italy have sent the Commission information relating to areas covered by sale/purchase contracts, processing commitments and processing contracts, and estimated flax and hemp straw and fibre yields. (3) Conversely, no flax or hemp fibre will be produced for the 2005/2006 marketing year in Greece, Ireland or Luxembourg. (4) On the basis of estimates of production resulting from the information provided, total production in the five Member States concerned will not reach the overall quantity of 5 000 tonnes allocated to them, and the national guaranteed quantities as set out below should be set. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Natural Fibres, HAS ADOPTED THIS REGULATION: Article 1 For the 2005/06 marketing year, the apportionment in national guaranteed quantities provided for in Article 3(2)(b) of Regulation (EC) No 1673/2000 shall be as follows:  Denmark 60 tonnes,  Greece 0 tonnes,  Ireland 0 tonnes,  Italy 112 tonnes,  Luxembourg 0 tonnes. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 16 November 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 193, 29.7.2000, p. 16. Regulation as last amended by Regulation (EC) No 393/2004 (OJ L 65, 3.3.2004, p. 4). (2) OJ L 35, 6.2.2001, p. 18. Regulation as last amended by Regulation (EC) No 873/2005 (OJ L 146, 10.6.2005, p. 3).